******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
MILDRED HORNBLOWER v. JOHN HORNBLOWER
              (AC 35550)
               Bear, Sheldon and Harper, Js.*
       Argued March 19—officially released July 1, 2014

 (Appeal from Superior Court, judicial district of
Stamford-Norwalk, Shay. J. [dissolution judgment];
         Emons, J. [motion to dismiss].)
Thomas M. Shanley, for the appellant (defendant).
Allen Gary Palmer, for the appellee (plaintiff).
                          Opinion

   SHELDON, J. In this appeal, we must examine the
provisions of the Uniform Interstate Family Support
Act (UIFSA), General Statutes § 46b-212 et seq. UIFSA,
which has been adopted by all states, including Con-
necticut,1 governs the procedures for establishing,
enforcing and modifying child and spousal support, or
alimony, orders, as well as for determining parentage
when more than one state is involved in such proceed-
ings. See General Statutes §§ 46b-212 to 46b-213w. The
parties agree that because the subject alimony order
was issued in Connecticut, Connecticut has continuing
exclusive subject matter jurisdiction to modify the ali-
mony order pursuant to General Statutes § 46b-212h (f)
(1).2 Their dispute arises from their differing interpreta-
tions of other provisions of UIFSA, as adopted in Con-
necticut, as they bear on the court’s personal
jurisdiction over the parties, more specifically, the
plaintiff, Mildred Hornblower.
   The defendant, John Hornblower, appeals from the
judgment of the trial court dismissing his postjudgment
motion to modify alimony3 on the ground that the court
lacked personal jurisdiction over the plaintiff because,
although the parties were divorced in Connecticut, she
no longer resided in this state. We reverse the judgment
of the trial court.
   The parties were divorced in Connecticut on Septem-
ber 16, 2005. Pursuant to the judgment of dissolution,
the defendant was ordered, inter alia, to pay the plaintiff
alimony in an amount that was modifiable as to the
amount. In 2009, the defendant filed an initial motion
to modify his alimony obligation in Connecticut. That
motion was resolved by a stipulation between the par-
ties that was made an order of the court in March,
2010. Both parties thereafter moved out of the state of
Connecticut, the plaintiff to Georgia and the defendant
to Colorado. No additional action in this case was taken
by either party until October 22, 2012, when the defen-
dant filed the motion to modify alimony that ultimately
gave rise to this appeal.4 The plaintiff filed a motion to
dismiss the defendant’s motion to modify on the ground
that the court lacked personal jurisdiction over her
pursuant to General Statutes §§ 46b-46 and 46b-212d
(a). The trial court agreed that those statutes controlled
its decision and that neither of those statutes permitted
the court to exercise personal jurisdiction over the
plaintiff. The trial court thus dismissed the defendant’s
motion to modify and this appeal followed.
  On appeal, the defendant claims that the trial court
improperly relied on §§ 46b-46 and 46b-212d (a) in
determining that it lacked personal jurisdiction over
the plaintiff because neither statute applies to a post-
judgment motion to modify financial orders. We agree.
Section 46b-46 (a) permits the exercise of jurisdiction
over a nonresident ‘‘[o]n a complaint for dissolution,
annulment, legal separation or custody . . . .’’ Section
46b-212d (a) provides for the exercise of personal juris-
diction over a nonresident ‘‘in a proceeding to establish
or enforce a support order or to determine paternity
. . . .’’ Because those statutes explicitly prescribe the
circumstances to which they pertain, and a motion to
modify an existing alimony order is not one of those
situations, neither pertains to the issue at hand. The
defendant claims, rather, that because the Superior
Court of this state has already exercised jurisdiction
over the parties in entering a judgment of dissolution
of the parties’ marriage and issuing the accompanying
financial orders, including the order here at issue, the
court’s exercise of personal jurisdiction is controlled
by § 46b-212d (c).
   A challenge to the trial court’s personal jurisdiction
over a party is a question of law, over which our review
is plenary. Myrtle Mews Assn., Inc. v. Bordes, 125 Conn.
App. 12, 15, 6 A.3d 163 (2010). Because, moreover, the
jurisdictional challenge raised in this appeal is premised
upon the interpretation of § 46b-212d (c), our review
of the question of law thus presented also is plenary.
Fairchild Heights Residents Assn., Inc. v. Fairchild
Heights, Inc., 310 Conn. 797, 808–809, 82 A.3d 602
(2014). ‘‘The process of statutory interpretation
involves the determination of the meaning of the statu-
tory language as applied to the facts of the case, includ-
ing the question of whether the language does so apply.
. . . When construing a statute, [o]ur fundamental
objective is to ascertain and give effect to the apparent
intent of the legislature. . . . In other words, we seek
to determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered.’’ (Internal quotation
marks omitted.) Id.
   Section 46b-212d (c) provides: ‘‘Personal jurisdiction
acquired by the Family Support Magistrate Division in
a proceeding under sections 46b-212 to 46b-213w, inclu-
sive, or other law of this state relating to a support order
continues as long as the Family Support Magistrate
Division has continuing, exclusive jurisdiction to mod-
ify its order or continuing jurisdiction to enforce its
order as provided by sections 46b-212h and 46b-212i.’’
Although § 46b-212d (c) provides for the retention of
personal jurisdiction by the family support magistrate,
and not explicitly by the Superior Court, the defendant
argues that it must be read to apply as well to the
Superior Court. In support of that position, the defen-
dant argues that § 46b-212d (c) embodies the spirit and
intent of § 202 of UIFSA, and thus permits the court to
exercise personal jurisdiction over the parties. Indeed,
the historical and statutory notes to § 46b-212d draw a
parallel between that statute and §§ 201 and 202 of
UIFSA. See Conn. Gen. Stat. Ann. § 46b-212d (West
2009), historical and statutory notes. We thus turn to
an examination of the mandates of UIFSA.
    As with continuing exclusive jurisdiction over the
subject matter involved in a dispute concerning a spou-
sal support order, the language of UIFSA is clear and
unambiguous as to personal jurisdiction over the parties
involved in such a dispute. Under UIFSA, only a tribunal
of the state that issues a spousal support order may
modify that order. Section 202 of UIFSA provides: ‘‘Per-
sonal jurisdiction acquired by a tribunal of this State
in a proceeding under this [Act] or other law of this
State relating to a support order continues as long as
a tribunal of this State has continuing, exclusive juris-
diction to modify its order or continuing jurisdiction to
enforce its order as provided by Sections 205, 206, and
211.’’ The comment to § 202 further explains as follows:
‘‘It is a useful legal truism after a tribunal of a state
issues a support order binding on the parties, which
must be based on personal jurisdiction by virtue of
Kulko v. Superior Court, 436 U.S. 84 [98 S. Ct. 1690,
56 L. Ed. 2d 132] (1978) and Vanderbilt v. Vanderbilt,
354 U.S. 416 [77 S. Ct. 1360, 1 L. Ed. 2d 1456] (1957),
jurisdiction in personam continues for the duration of
the support obligation absent the statutorily specified
reasons to terminate the order. The rule established by
UIFSA is that the personal jurisdiction necessary to
sustain enforcement or modification of an order of child
support or spousal support persists as long as the order
is in force and effect, even as to arrears. . . . This is
true irrespective of the context in which the support
order arose, e.g., divorce, UIFSA support establishment,
parentage establishment, modification of prior control-
ling order, etc. Insofar as a child support order is con-
cerned, depending on specific factual circumstances a
distinction is made between retaining continuing, exclu-
sive jurisdiction to modify an order and having continu-
ing jurisdiction to modify an order. . . . Authority to
modify a spousal support order is permanently
reserved to the issuing tribunal. . . .’’ (Emphasis
added.)
   This principle is further explicated in the comment
to UIFSA § 211, the counterpart to § 46b-212h (f) (1),
which explains: ‘‘Under UIFSA . . . only the tribunal
in the original issuing State may modify the order under
its law. . . . The prohibition of modification of spousal
support by a nonissuing state tribunal under UIFSA is
consistent with the principle that a tribunal should
apply local law to such cases to insure efficient handling
and to minimize choice of law problems. Avoiding con-
flict of law problems is almost impossible if spousal
support orders are subject to modification in a second
state.’’ The comment goes on to explain that the restric-
tion of modification to the issuing state is based upon
the varying views of different states regarding the fac-
tors that may or may not affect a modification of spousal
support, such as cohabitation or remarriage, or
increases or decreases in the incomes of the parties.
Because different states accord various levels of weight
to such factors, the goal of uniformity propounded by
UIFSA is best served if the jurisdiction to modify is
reserved to the state in which the order initially was
issued.
  The defendant’s position is further supported by the
well established principle that once a court has exer-
cised personal jurisdiction over the parties in an action,
jurisdiction over those parties continues for subsequent
proceedings that arise out of that action. 1 Restatement
(Second), Conflict of Laws § 26 (1971). This court has
long abided by that principle in stating that ‘‘[u]nder
the doctrine of continuing personal jurisdiction, once
a divorce judgment is granted by a court with personal
jurisdiction, neither party can escape jurisdiction in
future proceedings that attempt to modify or alter the
judgment.’’ Cashman v. Cashman, 41 Conn. App. 382,
390, 676 A.2d 427 (1996). In other words, once a party
has availed him or herself of the benefits of bringing a
dissolution action in Connecticut, personal jurisdiction
over the parties to that action is retained for the life of
the orders rendered therein. Id.
   Moreover, to construe the statutes in the manner
asserted by the plaintiff would lead to the absurd result
of allowing a party to escape modification of a spousal
support order simply by moving out of state. See Pan-
ganiban v. Panganiban, 54 Conn. App. 634, 641–42,
736 A.2d 190, cert. denied, 251 Conn. 920, 742 A.2d
359 (1999). According to the plaintiff’s reading of the
statutes, once a party moves out of state, only the state
that issued the order has subject matter jurisdiction
over that order, but that state cannot modify, or even
enforce, that order because it will have lost personal
jurisdiction over the departing party. In that scenario,
no other state could modify the order, including the
domicile state of the nonresident party, because only
the issuing state has continuing exclusive jurisdiction,
or subject matter jurisdiction, over that order.5 To con-
clude that a party can simply move out of state to
avoid a modification of a spousal support order would
frustrate the intent of UIFSA and its related jurisdic-
tional provisions. That certainly cannot be the meaning
of our interstate mandates.
   On the basis of the foregoing, we conclude that the
trial court erred in granting the plaintiff’s motion to
dismiss the defendant’s motion to modify on the ground
that it lacked personal jurisdiction over the parties.
  The judgment is reversed and the case is remanded
with direction to deny the plaintiff’s motion to dismiss
and for further proceedings according to law.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     Pursuant to 42 U.S.C. § 666 (f), states must enact the provisions of
UIFSA in order to receive federal funding for the states’ child support
enforcement agencies.
   2
     General Statutes § 46b-212h (f) (1) provides: ‘‘The Family Support Magis-
trate Division or Superior Court issuing a spousal support order consistent
with the law of this state has continuing exclusive jurisdiction to modify the
spousal support order throughout the existence of the support obligation.’’
   3
     The defendant’s postjudgment motion actually is entitled ‘‘Defendant’s
Postjudgment Motion to Modify Alimony and Support.’’ Because the motion
sought only a modification of the defendant’s alimony obligation, which
was the only remaining support obligation of the defendant at the time that
he filed that motion, we refer to it in this opinion as a motion to modify
alimony or spousal support.
   4
     On that date, the defendant also moved for a modification of the order
that he pay for life insurance premiums for so long as he has an alimony
and/or child support obligation. It does not appear that any action was taken
on that motion.
   5
     General Statutes § 46b-212h (f) (2) provides: ‘‘The Family Support Magis-
trate Division and the Superior Court may not modify a spousal support
order issued by a tribunal of another state having continuing exclusive
jurisdiction over that order under the law of that state.’’
   Both Georgia and Colorado have statutes that prevent each of those states
from modifying a spousal support order issued by a court of another state
that has continuing exclusive jurisdiction. Connecticut is thus the only forum
in which the alimony order in this case may be modified.